DETAILED ACTION
The Examiner acknowledges the amendments received 22 June 2022. Claims 4, 6, 9-10, 18 and 21-22 are cancelled; claims 1-3, 5, 7-8, 11-17,19-20 and 23-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 22 June 2022, with respect to the rejection of claims 1, 16, and their dependent claims 35 USC 101 have been fully considered and are persuasive. The rejection of claims 1 and 16 has been withdrawn.
Applicant’s arguments, see “Remarks”, filed 22 June 2022, with respect to the rejection(s) of claim(s) 1, 16 and their dependent claims as anticipated by Kwon have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuen.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 12-17 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (U.S. 2017/0251935). Yuen discloses (par. 0008-0009) a touch screen configured to generate touch data when the touch screen is touched by an object; a photoplethysmography (PPG) sensor configured to measure a PPG signal from the object; a force sensor configured to measure a force exerted by the object to the PPG sensor; and a processor configured to: in response to determining to perform calibration, obtain a reference contact area between the object and the touch screen, based on the touch data that is generated by the touch screen to represent a light intensity of each of a plurality of pixels of the touch screen, by determining one or more pixels that have the light intensity greater than a threshold value as the reference contact area, among the plurality of pixels; obtain a contact pressure based on the force and the reference contact area between the object and the touch screen; and estimate the bio-information based on the contact pressure and the PPG signal.
Regarding claim 2, Yuen discloses (par. 0020) the PPG sensor comprises: a light source configured to emit a light onto the object; and a detector configured to detect the light reflected or scattered from the object.
Regarding claim 3, Yuen discloses (par. 0085) a storage configured to store the reference contact area, wherein when the PPG signal is measured, the processor is further configured to retrieve the reference contact area from the storage.
Regarding claim 5, the Examiner considers the placing of the finger on the screen to be performing the calibration based on a user’s request.
Regarding claim 12, Yuen discloses (par. 0008-0009) the PPG sensor, the force sensor, and the processor are configured to operate at a same time in parallel to measure the PPG signal, the reference contact area, the force, in a same time line, and wherein the processor is further configured to identify a maximum contact area as the reference contact area, among continuously increasing contact areas that are measured during a calibration time.
Regarding claim 13, Yuen discloses (par. 0055) the processor is further configured to obtain an oscillometric envelope which represents an amplitude of the PPG signal versus the contact pressure, and estimate the bio-information based on the oscillometric envelope.
Regarding claim 14, Yuen discloses (par. 0008-0009) upon receiving a request for estimating the bio-information, the processor is further configured to provide information indicating at least one of a contact position of the object and a contact force to be exerted by the object to the PPG sensor.
Regarding claim 15, Yuen discloses (par. 0003) at least blood pressure.
Regarding claim 16, Yuen discloses (par. 0008-0009) measuring a photoplethysmography (PPG) signal from an object; measuring a force exerted by the object; in response to determining to perform calibration, obtain a reference contact area between the object and a touch screen, based on touch data that is generated when the touch screen is touched to represent a light intensity of each of a plurality of pixels of the touch screen , by determining one or more pixels that have the light intensity greater than a threshold value as the reference contact area, among the plurality of pixels; obtaining a contact pressure based on the force and the reference contact area between the object and the touch screen; and estimating bio-information based on the contact pressure and the PPG signal.
Regarding claim 17, Yuen discloses (par. 0008-0009) in response to determining that no reference contact area is stored for the object, or in response to determining that the calibration of the reference contact area is required, performing the calibration for obtaining the reference contact area.
Regarding claim 24, Yuen discloses (par. 0008-0009) the obtaining the reference contact area comprises: identifying a maximum contact area as the reference contact area, among continuously increasing contact areas that are measured during a calibration time.
Regarding claim 25, Yuen discloses (par. 0055) the processor is further configured to obtain an oscillometric envelope which represents an amplitude of the PPG signal versus the contact pressure, and estimate the bio-information based on the oscillometric envelope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (U.S. 2017/0251935) in view of Kwon et al (U.S. 2018/0177413). Yuen discloses the claimed invention except for the processor is further configured to obtain the reference contact area based on a residual fingerprint image which remains on the touch screen after the user contacts the touch screen with the object. Kwon, however, discloses (par. 0007 and 0107-0108) identifying a user based on a fingerprint applied to a touch sensor.
Kwon and Yuen both disclose touch sensors for obtaining PPG (Kwon, Abstract), blood pressure and other information from a user on demand. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon’s pixel identification in order to identify a user based on their fingerprint for added security.
Regarding claim 8, Kwon discloses (par. 0107-0108) the processor is further configured to execute an area measurement application to measure a size of the residual fingerprint image, and obtain the size of the residual fingerprint image as the reference contact area.
Regarding claim 11, Kwon in view of Yuen discloses (par. 0107-0108) the touch screen comprises a fingerprint sensor that provides a contact surface which has a larger surface area than a surface area of the PPG sensor, and disposed separately from the PPG sensor.
Regarding claim 19, Kwon discloses (par. 0107-0108) the obtaining the reference contact area comprises obtaining the reference contact area based on a residual fingerprint image which remains on the touch screen after a user contacts the touch screen with the object.
Regarding claim 20, Kwon discloses (par. 0107-0108) the obtaining the reference contact area comprises: executing an area measurement application to measure a size of the residual fingerprint image; and obtaining the size of the residual fingerprint image as the reference contact area.
Regarding claim 23, Kwon discloses (par. 0084) when the user contacts the touch screen with the object, obtaining the reference contact area based on fingerprint data generated by a fingerprint sensor of the touch screen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792